

117 SRES 40 ATS: Establishing procedures for access to the galleries of the Senate Chamber during impeachment proceedings against Donald John Trump, former President of the United States.
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 40IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONEstablishing procedures for access to the galleries of the Senate Chamber during impeachment proceedings against Donald John Trump, former President of the United States.1.Access to galleries of the Senate ChamberDuring the impeachment proceedings against Donald John Trump, former President of the United States, the following procedures relating to access to the galleries of the Senate Chamber shall apply:(1)Press galleriesThe press galleries of the Senate Chamber shall remain open and available for members of the press under established procedures.(2)Other galleriesAccess to all galleries of the Senate Chamber not described in paragraph (1) shall be available only to Senators and Members of the House of Representatives.2.Enforcement by the Sergeant at ArmsThe Sergeant at Arms and Doorkeeper of the Senate shall enforce this resolution and take such other actions as necessary to fulfill the responsibilities of the Sergeant at Arms and Doorkeeper of the Senate under this resolution.